Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a motor vehicle with a headlight apparatus and method of illuminating a road area by a   vehicle comprising determining a trajectory relating to the movement of the vehicle by a determination unit and calculating by a  calculating unit a distribution for a headlamp as a function of the trajectory to project a course of the trajectory onto the road as the light distribution and calculate a distribution to symbolize the an acceleration of the vehicle parallel to the vehicles longitudinal direction.   A control unit actuating the headlamp to illuminate at a brightness distribution corresponding to the light distribution such that the brightness increases or decreases when the future velocity of the vehicle increases or decreases respectively. 

Monji (U.S. Pat. 7,415,338) discloses a headlamp that alters the intensity in relation to the acceleration or deceleration. However, the cited reference fail to individually disclose, or suggest when combined, a symbol projected onto the road to symbolize the trajectory of the vehicle.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the projection of the symbol symbolizing the projectory in combination with the recited structural limitations of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monji (U.S. Patent No. 7,415,338) discloses a headlamp with adjustable headlamp intensity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT J MAY/Primary Examiner, Art Unit 2875